Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Love
et al. (US 2012/0250208), Runkel et al. (US 2012/0255842) and Boop (US 4234768).
Love et al. discloses a perforating gun system for use in a perforating gun assembly. It includes a first perforating gun (Figure 2, element 11B) configured to be connected to a downstream, end of a first switch sub (Figure 2, element 20) and a second perforating gun (Figure 2, element 12B) configured to be connected to a downstream end of a second switch sub (Figure 2, element 30); the first switch sub comprises a first switch (Figure 1, element 21) and a first detonator (Figure 2, element 11); the second switch sub comprises a second switch (Figure 1, element 31) and a second detonator (Figure 2, element 12); the second perforating gun configured to be connected to an upstream end of the first switch sub; wherein when the first detonator fires the first perforating gun, the first switch functions and arms the second detonator (para. 15).
Runkel et al. discloses a perforating gun system for use in a perforating gun assembly. It includes a first perforating gun (Figure 2, element 19, lower) configured to be connected to a downstream, end of a first switch sub (Figure 2, element 21) and a second perforating gun (Figure 2, element 19 higher) configured to be connected to a downstream end of a second switch sub (Figure 1, element 21 above 19); the first switch sub comprises a first switch (Figure 3, element 29) and a first detonator (Figure 3, element 27 lowest); the second switch sub comprises a second switch (Figure 3, element 29 middle) and a second detonator (Figure 3, element 27 above lowest element 29); the second perforating gun configured to be connected to an upstream end of the first switch sub; wherein when the first detonator fires the first perforating gun, the first switch functions and arms the second detonator (para. 32).
Boop et al. discloses a perforating gun system for use in a perforating gun assembly. It includes a first perforating gun (Figure 1, element 38, lower) configured to be connected to a downstream, end of a first switch sub (Figure 1, element 48 lower) and a second perforating gun (Figure 1, element 38 middle) configured to be connected to a downstream end of a second switch sub (Figure 1, element 48 above 38 middle); the first switch sub comprises a first switch (Figure 2, element 70) and a first detonator (Figure 1, element 40 lowest); the second switch sub comprises a second switch (Figure 2, element 70) and a second detonator (Figure 1, element 40 middle); the second perforating gun configured to be connected to an upstream end of the first switch sub; wherein when the first detonator fires the first perforating gun, the first switch functions and arms the second detonator (col. 1:36-col. 2:29).
The prior art of record fails to disclose, alone or in combination, the key features of “a detonator; a retaining member configured to attach to a sub; a switch connected to the detonator; and a second electrical contact electrically connected to the switch and placed at a second end of the cartridge, which is opposite to the first end, wherein the entire cartridge is configured to be received by sliding into the sub and attached to the sub with the retaining member" in combination with the other limitations currently presented in the combination of claim 20.
The prior art of record fails to disclose, alone or in combination, the key features of "the cartridge comprises: a first electrical contact placed on a first end of the cartridge and configured to close an electrical circuit formed through a perforating gun that is attached to the switch sub, a detonator, a retaining member configured to attach to the switch sub, a switch connected to the detonator, and a second electrical contact electrically connected to the switch and placed at a second end of the cartridge, which is opposite to the first end, wherein the cartridge is configured to attach to the sub with the retaining member" in combination with the other limitations currently presented in the combination of claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676